UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported)June 18, 2010 SILLENGER EXPLORATION CORP. (Exact name of registrant as specified in its chapter) Nevada (State or other jurisdiction of incorporation) 000-53420 (Commission File Number) 00-0000000 (I.R.S. Employer Identification No.) 277 Lakeshore Rd. E. Suite # 206, Oakville, Ontario (Address of principal executive offices) L6J 1H9 (Zip Code) Registrant’s telephone number, including area code(604) 521-2700 n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN REPORT Item 4.01 Changes in Registrant’s Certifying Accountant Effective June 18, 2010, Sillenger Exploration Corp. (the “Registrant” or the "Company") was notified by the firm of Silberstein Ungar, PLLC ("Silberstein") that Silberstein was withdrawing as independent auditor for the Company. Silberstein’s audit report on the Company's financial statements for the fiscal years ended February 28, 2010, 2009 and 2008 did not contain any adverse opinion or disclaimer of opinion, and was not qualified or modified as to audit scope or accounting principles, except that the aforementioned report for the years ended February 28, 2010, 2009 and 2008 included was modified for an uncertainty relating to the Company's ability to continue as a going concern. Form 8-K Sillenger Exploration Corp.
